Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 29, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28, 30, 32, 34-36, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeGostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims: Amide compounds of general formula  

    PNG
    media_image1.png
    105
    250
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    361
    643
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    641
    media_image4.png
    Greyscale
, or the corresponding acid or alkyl ester, pharmaceutical composition comprising the same and method of using the same for treating a viral infections. 
Scope of disclosure
Reduction to Practice

wherein: Y is N or CH, Q is N or CH, but not Y and Q are both CH.
R1, is 1,1,1-trifluoro propan-2-yl, ter-butyl, 1-flouro propan-2yl,  
    PNG
    media_image5.png
    36
    34
    media_image5.png
    Greyscale
, butan-2-yl, isopropyl, 1-metoxy-2-methylpropan-2-yl, 
    PNG
    media_image6.png
    34
    29
    media_image6.png
    Greyscale
, 1-methylcycliobutane, or 1-methylcyclopropyl,
R2: hydrogen;
R3, hydrogen or methyl (n=1)
R4, hydrogen,
R5, hydrogen,
Ring A is phenyl substituted with fluoro and/or CN or pyridynyl substituted with flouro
Only compounds 2, 4-17 and 39-48 have been tested and shown in vitro activity against HBV virus (pages 112-113 of the specification).

Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
specific structures for the claimed variables will lead to compounds that have the instantly claimed activity.III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50
Claims 36, 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical composition comprising a compound of general formula (I) in claim 1, wherein, R1 is alkyl, optionally substituted with halogen, hydroxyl, or alkoxyl; cycloalkyl, optionally substituted with a alkyl;  or heterocycyclyl with oxygen as the hetero atom, R2 is hydrogen, R3 is alkyl, R4 is halogen or cyano; R5 is hydrogen, provided that when Q is CH, Y is N, and method of using the composition for treating hepatitis B viral infection, does not reasonably provide enablement for a pharmaceutical composition comprising other compounds, nor for treating viral infection other than hepatitis B infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factor to consider when assessing if a disclosure would have required undue experimentation. The court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and 

The nature of the invention: The instant invention pertains to a pharmaceutical composition methods of using the same for treating viral infections in general, and hepatitis B, influenza, herpes and AIDS in particularly. 
The relative skill of those in the art: The relative skill of those in the art is PhD level who would understand the patent and non-patent literature in relevant art.
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treatment of any viral infections with distinct etiologies and symptoms. Further, the claims are very broad in the aspect of the compound employed herein, which encompassed compounds with distinct structural features. 
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treatment of many viral infections with distinct etiologies and symptoms. There are no established therapeutic agents that would be effectively treating all viral infection. For example, a therapeutic agents against influenza viral infection would not necessarily be effective against other viral infection, such as HIV, or HBV. Furthermore, there are no established structure activity relationship has been established for the compounds employed herein. It would be highly unpredictable as to the structure-activity relationship against viral infection for compounds herein.

Based on the known teachings of viral infection treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment in the instant case, including treating numerous and various viral infections, by administering the very same compound.
Therefore, the skilled artisan would view that the treatment of all viral infection with the compounds herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all viral infection listed in the specification.
The presence or absence of working examples: In the instant case, only 24 compounds have been tested in vitro against HBV. The compounds are not representative for the full scope of compounds defined by general formula (I) herein. 
Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that the instant compound to be useful in treating any other viral infections encompassed by the claims. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.

The amount of direction or guidance provided 
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds for treating any possible diseases encompassed by the claims herein, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 26, 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recite “ring A” at the end of the claims without further definition. It is not clear what the meaning of the “ring A”. The claims are indefinite as to the definition of “ring A” encompassed thereby.
Claim 26, the last line recites: 
    PNG
    media_image7.png
    26
    604
    media_image7.png
    Greyscale
.
It is not clear what the “9” at the beginning and the “R” at the end meaning. Also, R9 is recited in the formulae, but there is no definition for R9.  It appears to be a typographic error?

    PNG
    media_image8.png
    23
    157
    media_image8.png
    Greyscale
” at the end of the claims. The meaning of the recitation is not clear.
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 90793128.
PubChem CID 90793128 reveal that compound 
    PNG
    media_image9.png
    132
    164
    media_image9.png
    Greyscale
 has been known in the art since 2015-03-16. 
Claims 20-21, 30, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velaparthi et al. (US 20160311824 A1).

Velaparthi et al. teach compounds 
    PNG
    media_image10.png
    142
    259
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    143
    257
    media_image11.png
    Greyscale
, and an intermediate compound 
    PNG
    media_image12.png
    210
    200
    media_image12.png
    Greyscale
, and a method of converting the intermediate to the amide product by reacting the acid with a amine, i.e., methylamine or cyclopropylamine. See, pages 261-262. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ratcliffe et al. (US 2005/0009831 A1).
Ratcliffe et al. teach compounds of general formula (I) 
    PNG
    media_image13.png
    242
    275
    media_image13.png
    Greyscale
, wherein Z may be oxygen, R2 and R3 may be hydrogen, and R1 may be –C(=Y)-NHR4, wherein Y is oxygen, and R4 may be aromatic group. See, particularly, paragraphs [0037] to [0065]. Expressly disclosed compounds include: 
    PNG
    media_image14.png
    109
    210
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    105
    214
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    105
    207
    media_image16.png
    Greyscale
. See, paragraphs [1121] to [1134]. Compounds of general formula (I) may be made from 
    PNG
    media_image17.png
    83
    116
    media_image17.png
    Greyscale
with ammonium chloride in the presence of trimethylamine, and other compounds. See, particularly, paragraphs [0759] to [0760]. 
Ratcliffe et al. do not teach expressly a compound within the scope of claimed general formula herein. 
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the amide compounds by make the acid compounds as intermediate for making the amide compound
A person of ordinary skill in the art would have been motivated to make the amide compounds by make the acid compounds as intermediate before converting the acid to amide compound because Ratcliffe et al. particularly teach such process for making the amide compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627